Citation Nr: 1644174	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylosis of the lumbar spine post laminectomy (also claimed as back condition).

2.  Entitlement to service connection for allergic rhinitis (claimed as severe allergies).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2011, the RO denied entitlement to service connection for allergic rhinitis and also deferred the issue of service connection for spondylosis of the lumbar spine.  In July 2011, the Veteran filed a notice of disagreement (NOD).  In August 2011, the RO denied entitlement to service connection for spondylosis of the lumbar spine. In August 2011, the Veteran filed a NOD.  A statement of the case (SOC) was issued in March 2013 with respect to the determination of both issues and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In August 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge other than the undersigned.  A transcript of this proceeding is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In August 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  In a September 2016 response, the Veteran indicated that he did not wish to appear at another Board hearing.  Thus, the Board will proceed with the matters on appeal.

In October 2015, the Board remanded the claim for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for spondylosis of the lumbar spine post laminectomy (also claimed as back condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic rhinitis disability did not manifest in service or for many years thereafter, and current allergic rhinitis disability is unrelated to service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in October 2010, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded a VA examination to explore the nature and etiology of allergic rhinitis.  For reasons discussed below, the Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a December 2015 VA examination and medical opinion, which considered the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as discussed below, contained an opinion that was supported by a rationale.  The December 2015 opinion was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for allergic rhinitis.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks service connection for allergic rhinitis that he contends developed during active military service.  See July 2011 NOD.  Specifically, he attributes current allergic rhinitis to toxins exposure, to include exposure to barrels of Agent Orange, and cleaning agents with the ingredient benzene while working at the base supply in Thailand.  See Hearing Transcript at 2-4.  He also contends that he reported to sick call and symptoms were treated with allergy medications.  Further, the Veteran testified that he has experienced symptoms from the time to the present.  Id. at 5.

Service treatment records show the Veteran was treated for cold symptoms on four occasions, however the September 1971 entrance examination and April 1975 separation examination, reflect normal anatomic and physiologic systems.  The Veteran's service medical records include a December 1972 record which documents treatment for post nasal drip.  A December 1973 treatment record shows the Veteran presented with a cold diagnosed as right nasal mucousa edemitis.  An April 1974 treatment record shows the Veteran had a bad cold and sore throat.  A July 1974 treatment record shows the Veteran presented with chest congestion and coughing to include green mucous.  Additionally, the Veteran did not indicate in the April 1975 separation report of medical history that he had any sinus or allergy problems. 

Post service, it was concluded by a private clinician in September 2003 that the Veteran had rhinitis medicamentosa, deviated nasal septum, and chronic sinusitis probable allergic on origin.  See Ear, Nose & Throat Associates of Kingsport treatment record.  On examination, according to the Veteran's reports, he had experienced allergy difficulty for many years and treated symptoms with over the counter medicines to include Afrin nasal spray for the past 15 to 20 years.  He also reported high sensitivity to several inhalant allergies to include mowing the lawn, which prompted his September 2003 private sinus evaluation.  Further, he reported treatment with Amoxil, tetracycline, and Zithromax for sinus flare-ups.  Thereafter, private treatment records note treatment for nasal congestion, stuffiness, and watery eyes with nasal decongestant spray, allergy injections and immunotherapy.  See also private treatment records from J.O., DO.

As the Veteran has met the current disability requirement and there were in-service cold symptoms related to nasal congestion, the dispositive issue is whether there is a relationship between the current disability and the in-service symptoms.

Notably, the first post service treatment record is a November 2000 private treatment record from Holston Medical Group, which shows that the Veteran reported current medication to include Zyrtec, however there was no treatment for allergies.  

Post service VA treatment records dated from March 2010 to July 2011 show that the Veteran was treated for allergic rhinitis and sinusitis with medication to include cetirizine and mometasone but do not provide a nexus a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  During this time, the Veteran also reported treating symptoms with Flonase, Zyrtec, Singulair, and Asthmanex.  Specifically, a March 2010 VA treatment reflects the Veteran reported having allergy problems his entire life.  An August 2010 VA Allergy and Immunology Consult shows the Veteran presented with chronic respiratory allergy treated with immunotherapy injections for three years by a private clinician but ceased such treatment as a result of having no insurance.  On evaluation, the Veteran endorsed symptoms of sneezing, nasal congestion, and coughing.  The examiner diagnosed perennial allergic rhinitis, idiosyncratic sensitivity to nasalide, asthma, and recurrent sinusitis.

Most recently, on the December 2015 VA examination, the Veteran was diagnosed with allergic rhinitis.  After reviewing the claims file and examining the Veteran, the examiner opined that allergic rhinitis was not incurred in or caused by service.  The examiner explained that the Veteran was diagnosed with allergic rhinitis in 2003, many years post-service discharge in 1975.  During military service the Veteran was treated on multiple occasions for a cold (post nasal drip, sore throat, runny nose) within a four year period; however, these were self-limited episodes and he never required treatment for sinusitis, antibiotics or any type of antihistamine or steroid, nor was he diagnosed with sinusitis or rhinitis during service.  In so finding, the examiner addressed the April 1975 separation examination and report of medical history, noting that the Veteran did not report nor does separation examination document chronic URTI, allergic rhinitis, or sinusitis.

The record does not show that the Veteran has expertise in medical matters.  He is therefore considered a non-expert, or layperson.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew upon an earlier case, Jandreau v. Nicholson, to explain its holding.  Id.   

In Jandreau, the Federal Circuit addressed competency of lay evidence of a diagnosis, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

In his written statements and Board hearing testimony, the Veteran indicated that he had allergy symptoms in service, was still having such symptoms when he left service, and sought treatment thereafter.  See Board Hearing Transcript, at 5-7.  The Veteran is competent to report his observable symptoms as well as a contemporaneous medical diagnosis.  However, his opinion that his current allergic rhinitis is due to exposure to toxins during service is not competent evidence.  It is well known that whether exposure to certain toxins causes medical conditions is a question investigated by extensive research by highly trained medical professionals.  Such a question is therefore complex one and not one subject to the opinion of a layperson.  To the extent that the Veteran seeks to provide a nexus statement based on his experienced symptoms, the Board finds other facts of this case, including the  the specific opinion of the December 2015 VA examiner, which took account of the in-service and post service symptoms, is of greater probative weight.  The VA examiner opined that the Veteran has had no diagnosis manifested by allergy until 2003, many years post-service discharge, pointing to contemporaneous and other evidence of record to support such conclusion.  Such opinion clearly were based on examination of the Veteran, full consideration of the Veteran's medical history and assertions and supported by clearly-stated rationale.  As such, the Board accepts the opinion as probative of the current disability and medical etiology questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., that in fact, establishes a current allergy disability related to an in-service event, injury, or disease-and  neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

The weight of the competent evidence is thus against a relationship between current allergic rhinitis and symptoms of post nasal drip, sore throat, and runny nose treated in service.  

Finally, it is noted that there is no presumption of service connection for allergic rhinitis based on exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for allergic rhinitis.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for allergic rhinitis is denied.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  Here, the July 2016 VA examination opinion failed to properly respond to the October 2015 remand directives posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks entitlement to service connection for his current lumbar spine disability.  During the Board hearing, he testified that he initially injured his back in service while working in a warehouse.  Specifically, he stated that he may have injured his back when lifting something but could not recall exactly what happened and since this time his symptoms progressively worsened with activity.  He also reported to sick call due to the back injury.  In the 1980's, he sought treatment for back pain and was diagnosed with a spine disability.  See Hearing Transcript at 7-9.  

The Veteran's September 1972 service treatment record reflects that he was treated in service on one occasion for back pain and diagnosed with mild spinal curvature.  

The October 2015 Board remand determined that the July 2011 VA opinion was inadequate and the directives requested the RO to obtain an addendum medical opinion to determine the etiology of current lumbar spine disorder and to also obtain an opinion as to whether or not current spine disorder is related to the in service diagnosis of mild spinal curvature. 

In July 2016, the Veteran was afforded a VA spine exam.  The examiner diagnosed degenerative arthritis of the spine, IVDS, and spondylosis and opined that with respect to back injury in service, the Veteran's current back complaints are not supported by the cited, current scientific literature.  Further, the examiner opined that that there is no scientific evidence that current back condition is proximately due to the Veteran's in service back injury therefore, his complaints of back pain in service are not the result of acute traumatic back injury.  The examination report cites to literature defining back pain and degenerative disc disease, and also cites to literature defining what factors can cause back pain such as awkward posture, and standing and walking.  

Here, the July 2016 opinion is inadequate because the examiner's opinion is largely one addressing whether the Veteran's symptoms of back pain are related to current spine disability.  The opinion is essentially that the Veteran has back pain that is possibly related to multiple factors.  The opinion did not address whether the current back disability is caused by the inservice diagnosis of mild spinal curvature.  Nor does the opinion address the Veteran's report that he has had back pain since service.  Accordingly, the Board finds that additional VA medical examination or opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his lumbar spine by an examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the examination and interview the Veteran as to the history of his lumbar spine symptoms and treatment.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had onset during his active service or was caused by his 1972 in-service back injury.  The examiner must explicitly address whether the Veteran's current spine condition is related to the mild spinal curvature diagnosed in 1972.  The examiner must also explicitly address the Veteran's testimony that he has experienced ongoing back pain ever since the time of the 1972 in-service injury and how that testimony impacts on the examiner's opinion.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


